United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1917
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                   Efrain Orozco

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: October 7, 2013
                            Filed: October 11, 2013
                                 [Unpublished]
                                ____________

Before BENTON, BEAM, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       In 2011, a jury found Efrain Orozco guilty of possessing with intent to
distribute 500 grams or more of a mixture containing cocaine, and possessing with
intent to distribute 50 grams or more of a mixture containing cocaine base. He
appeals the 120-month prison sentence that the district court1 imposed after this court
affirmed his conviction, but remanded for resentencing in light of Dorsey v. United
States, 132 S. Ct. 2321 (2012). Counsel has requested leave to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
abused its discretion in failing to grant a greater downward variance based on
Orozco’s extraordinary family responsibilities.2 We conclude, however, that the
sentence imposed was not substantively unreasonable. See United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review); see also United
States v. Kendall, 475 F.3d 961, 963-64 (8th Cir. 2007) (discussing resentencing upon
remand). Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment, and we
grant counsel leave to withdraw.
                         ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
      2
       Orozco also sought a downward departure based on the same grounds, but we
do not review a district court’s discretionary decision not to grant a downward
departure. See United States v. Dixon, 650 F.3d 1080, 1084 (8th Cir. 2011).

                                          -2-